DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 5/11/22, with respect to the objection to claim 6 have been fully considered and are persuasive.  The most recent amendment to the claim resolves the issues. 
Therefore, the objection to claim 6 has been withdrawn. 

Applicant’s arguments, see page 5, filed 5/11/22, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendments the claims resolve the issues. 
Therefore, the 112(b) rejection of claims 1-8 has been withdrawn. 

Applicant’s arguments, see pages 5-6, filed 5/11/22, with respect to Oda have been fully considered and are persuasive.  The newly amended claims require the presence of core/shell particles in combination with particles other than the core/shell particles. Oda does not teach the presence of core/shell particles. 
Therefore, the 103 rejection of claims 1 and 6-8 as obvious over Oda has been withdrawn. 

Applicant’s arguments, see page 6, filed 5/11/22, with respect to the double patenting rejection have been fully considered and are persuasive.  A proper terminal disclaimer was filed on 5/11/22.  
Therefore, the provisional obviousness double patenting rejection of claims 1-8 as obvious over the claims of 940 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 5/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/777940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, US 4740443 to Nakahara, teaches an encapsulated toner particle (Fig. 1) comprising core/shell particles comprising a core (1) and a shell (3) and further comprising particles (2) other than the core/shell particles (col 3, ln 35-52).  However, Nakahara is drawn to an encapsulated toner particle.  The instant invention is drawn to a sintered ferrite magnet. These are separate, distinct products.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734